United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2259
                        ___________________________

                             United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Ronald Allen Downey

                       lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: October 31, 2019
                            Filed: November 5, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Ronald Downey pleaded guilty to attempting to evade taxes, in violation of 26
U.S.C. § 7201, and the district court1 sentenced him in accordance with the Federal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
Rule of Criminal Procedure 11(c)(1)(C) plea agreement to time served, to be followed
by three years of supervised release, and ordered Downey to pay restitution of $94,688.
On appeal, Downey’s counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), asserting issues involving whether Downey’s guilty plea was knowing and
voluntary, whether the district court had jurisdiction, whether the government engaged
in misconduct, and whether any of Downey’s attorneys were ineffective. In a pro se
supplemental brief, Downey additionally asserts his innocence and questions the
existence and applicability of the federal tax laws at issue.

       Following careful review, we first conclude that the record shows Downey
confirmed that he read the plea agreement and reviewed it with counsel, that he
understood the provisions of the plea agreement, including a provision containing a
limited waiver of his appellate rights, and that no promises or threats were made to
force him to plead guilty. Because the plea colloquy establishes that Downey entered
his guilty plea knowingly and voluntarily, and that no miscarriage of justice would
result if we enforce the appeal waiver, we dismiss Downey’s claims related to the
district court’s jurisdiction, the tax laws, and his innocence, see United States v. Andis,
333 F.3d 886, 890-92 (8th Cir. 2003) (en banc), which are, in any event, generally
foreclosed by his valid guilty plea, see United States v. Muratella, 843 F.3d 780, 783
(8th Cir. 2016).

       We reject on the merits Downey’s argument involving alleged prosecutorial
misconduct, because his assertions amount to a version of his position that he is
innocent, and are contradicted by his plea admissions. See generally Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (noting that defendant’s representations
during plea-taking carry strong presumption of verity). We also decline to address any
claims involving ineffective assistance because such claims are best raised in a 28
U.S.C. § 2255 proceeding. See United States v. Ramirez-Hernandez, 449 F.3d 824,
827 (8th Cir. 2006).


                                           -2-
       Finally, after independently reviewing the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal. The judgment
of the district court is affirmed, and counsel’s motion to withdraw is granted.
                          ______________________________




                                        -3-